DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 1-12 and 15, in the reply filed on 05/11/2022 is acknowledged.
Claims 13-14 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2022.
Drawings
The drawings filed on 02/19/2019 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the ratio " in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the frequency" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the step of adding at least one element of groups 13 and 14" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 depend from claim 9 and is indefinite based on its dependency.
Claim 11 recites the limitation "the step of adding an oxide" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 depend from claim 11 and is indefinite based on its dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0154814 A1 (hereinafter Ryu).
Regarding claim 15, Ryu discloses a negative electrode (anode) for battery (electrochemical cell) comprises sodium powder (See Claim 2).
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations. The reference is anticipatory.
Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0324086 A1 (hereinafter Nitta).
Regarding claim 15, Nitta discloses a negative electrode (anode) for an electric storage device (electrochemical cell) comprises metal sodium particulate (sodium powder) dispersed in a liquid medium of hydrocarbon having 6-20 carbon atoms (See [0036] to [0040]).
The reference specifically or inherently meets each of the claimed limitations in their broadest interpretations. The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 1-5 and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art found is to Nitta (US 2017/0324086 A1). Nitta discloses a dispersion of solid metal sodium pieces in a dispersion medium of hydrocarbon-based solvent of 6-20 carbon atoms by homogenizer, ball mill, sand mill, or planetary mixer (See [0036] and [0037]). Nitta failed to disclose subjecting the solid sodium pieces to ultrasonic irradiation wherein the solid piece of sodium is fragmented to form sodium powder and then separating the sodium powder from the dispersion medium (organic liquid) as required in claim 1. Moreover, there is current no prior art that teaches or provide a motivation to modify the dispersion of Nitta to meet the claimed invention. Therefore, claim 1 is allowable over the prior art or record. Claims 2-5 and 7 directly or indirectly depend from claim 1 and are allowable based on their dependencies.
Claims 6 and 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082. The examiner can normally be reached M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH T NGUYEN/Primary Examiner, Art Unit 1761